       Case 9:19-cv-00068-DWM Document 38-1 Filed 05/29/20 Page 1 of 4




Michael A. Bliven
Aaron J. Brann
BLIVEN LAW FIRM, P.C.
704 South Main
Kalispell, MT 59901
Telephone: (406) 755-6828
Facsimile: (406) 755-6829
Email: mike@blivenlawfirm.com
       aaron@blivenlawfirm.com

Attorneys for Defendant Dixon

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION



                                             Cause No: 9:19-cv-00068-DWM
ROCHDALE INSURANCE COMPANY

Plaintiffs,                                      DEFENDANT DIXON’S
       v.                                        NOTICE OF SUPPLEMENTAL
                                                 AUTHORITY IN SUPPORT OF
SKYLAR DIXON and FELDER &                        DEFENDANT DIXON’S BRIEF
COMPANY, LLC, DBA STILLWATER                     IN REPLY TO ROCHDALE
FISH HOUSE,                                      INSURANCE COMPANY’S
                                                 RESPONSE TO DIXON’S
Defendants.                                      CROSS MOTION FOR
                                                 SUMMARY JUDGMENT



       Defendant has uncovered three addition sources of authority which it now

presents to this Court:



DEFENDANT DIXON’S NOTICE OF SUPPLEMENTAL AUTHORITY              Page 1
      Case 9:19-cv-00068-DWM Document 38-1 Filed 05/29/20 Page 2 of 4



        I.     Black’s Law Dictionary (11th Ed. 2019)

      On page 444, Black’s Law Dictionary contains the following passage relevant

to this proceeding:

              Course of employment. (17c) Events that occur or
              circumstances that exist as a part of one’s employment;
              esp., the time during which an employee furthers an
              employer’s goals through employer-mandated directives.
              Cf. Scope of Employment; Zone of Employment.

        II.    Arthur Larson, Larson’s Workers Compensation Law (vol. 2 2019)

      On page 226, Larson’s Workers Compensation Law contained the following

passage:

              For an interesting twist on the usual going and coming
              rule, see Johnson v. Stratlaw, Inc., 224 Cal. App. 3d 1156,
              274 Cal. Rptr. 363 (1990). The plaintiffs, whose 16-year-
              old son worked at a pizza parlor owned by the defendant
              corporation, filed this civil action alleging that their son
              had been killed through the negligence of the employer.
              Specifically, they alleged that: (1) the defendant
              negligently ran the affairs of the restaurant in such a
              manger that the deceased was forced to work from 5:00
              P.M. until 2:00 A.M.; (2) such hours were in violation of
              California Labor Code § 1391, which prohibits a work
              period in excess of eight hours for a minor; (3) the acts of
              the defendant caused the deceased to drive home when he
              was tired and/or exhausted; and (4) the deceased fell
              asleep at the wheel and was killed. The defendant
              contended that the action was barred by the exclusivity
              provisions of the Workers’ Compensation Act. The trial
              court granted summary judgment in favor of the
              defendant. The Plaintiffs contended on appeal that their
              action came within the normal “going and coming” rule:
              because the accident occurred while the deceased was on
              his way home from work, the exclusiveness defense did
DEFENDANT DIXON’S NOTICE OF SUPPLEMENTAL AUTHORITY                 Page 2
      Case 9:19-cv-00068-DWM Document 38-1 Filed 05/29/20 Page 3 of 4



              not apply. The court affirmed the summary judgment. It
              reasoned that because the plaintiff’s pleadings contended
              that the defendants’ employment practices created the risk
              of injury they could not also contend the risk was outside
              the course and scope of such employment. The deceased
              was subject to a “special risk” and the tort action could not
              be maintained.

       III.    Johnson v. Stratlaw, Inc., 224 Cal. App. 3d 1156 (1990).

       Respectfully submitted on May 29, 2020.

                                         BLIVEN LAW FIRM, P.C.


                                         /s/ Michael A. Bliven
                                         Michael A. Bliven
                                         704 South Main
                                         Kalispell, MT 59901

                                         Attorneys for Defendant Dixon




DEFENDANT DIXON’S NOTICE OF SUPPLEMENTAL AUTHORITY                  Page 3
      Case 9:19-cv-00068-DWM Document 38-1 Filed 05/29/20 Page 4 of 4



                        CERTIFICATE OF SERVICE

           I , the undersigned, hereby certify that on May 29, 2020, a copy
       of the foregoing was served upon the following by Mail, E-Mail,
       Hand-Delivery, Fax, Federal Express, or CM/ECF:


  Fred Simpson                                                  []    U.S. Mail
  CAPP, JENKS & SIMPSON, P.C.                                   []    E-Mail
  1821 S. Ave. W., Suite 400                                    []    Hand-Delivery
  Missoula, MT 59803                                            []    Fax
  Email: fsimpson@cjs.legal                                     []    Federal Express
  Attorneys for Rochdale                                        [x]   CM/ECF

  Kevin M. Lougachi                      [] U.S. Mail
  KARBAL, COHEN, ECONOMOU, SILK & DUNNE, [] E-Mail
  LLC                                    [] Hand-Delivery
  150 South Wacker Dr., Suite 1700       [] Fax
  Chicago, IL 60606                      []        Federal
  Email: klougachi@karballaw.com         Express
  Attorneys for Rochdale                 [x] CM/ECF

  Dale R. Cockrell                       [] U.S. Mail
  MOORE, COCKRELL, GOICOECHEA & JOHNSON, [] E-Mail
  P.C.                                   [] Hand-Delivery
  145 Commons Loop, Suite 200            [] Fax
  P.O. Box 7370                          [] Federal Express
  Kalispell, MT 59904                    [x] CM/ECF
  Email: dcockrell@mcgalaw.com
  Attorneys for Felder & Co.


                                     /s/ Michael A. Bliven




DEFENDANT DIXON’S NOTICE OF SUPPLEMENTAL AUTHORITY              Page 4
